UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials xSoliciting Material Under Rule 14a-12 AmCOMP INCORPORATED (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: THIS FILING CONSISTS OF A PRESS RELEASE ISSUED BY THE REGISTRANT ON FEBRUARY 28, AmCOMP Reports Fourth Quarter and Fiscal Year 2007 Results North Palm Beach, FL, February 28, 2008 - AmCOMP Incorporated (Nasdaq: AMCP) today announced results for the fourth quarter and year ended December 31, 2007. Full Year 2007 Results: For the year ended December 31, 2007, net income increased 13.7% to $18.8 million, or $1.20 per diluted share, compared to net income of $16.6 million, or $1.11 per diluted share, for the year ended December 31, 2006.Weighted average diluted shares outstanding were 15,656,000 in 2007 compared to 14,931,000 in 2006. Total annual revenue decreased 12.3% to $249.1 million in 2007 compared to $283.9 million in the prior year. The net combined ratio for the year ended December 31, 2007, improved to 93.8% from 95.8% for the same period in 2006.Loss and loss adjustment expenses for the year ended December 31, 2007, were $126.6 million versus $163.7 million in the same period in 2006.Total underwriting expenses for the year were $77.2 million in 2007 compared to $81.7 million in the prior year. Fourth Quarter 2007 Results: For the fourth quarter of 2007, net income was $2.4 million, or $0.16 per diluted share, compared to net income of $1.3 million, or $0.08 per diluted share, for the same period in 2006.Weighted average diluted shares outstanding for the fourth quarter of 2007 were 15,355,000 compared to 15,637,000 for the fourth quarter of 2006. Total revenue for the fourth quarter of 2007 was $61.9 million versus $68.7 million in the comparable period in 2006. The net combined ratio for the fourth quarter improved to 99.1% compared to 103.7% for the same period in 2006.Loss and loss adjustment expenses for the fourth quarter 2006 were $33.7 million versus $44.4 million in the same period in 2006.Total underwriting expenses for the fourth quarter were $19.8 million compared to $20.0 million in the prior year period. Book value per outstanding share was $10.35 at December 31, 2007, up 17.1% for the year compared to a book value per outstanding share of $8.84 as of December 31, 2006.AmCOMP’s return on equity was 12.7% at year end Commenting on the Company’s 2007 financial results, Fred R. Lowe, AmCOMP’s President and Chief Executive Officer, said:“We are pleased with the bottom line results we achieved in the fourth quarter and overall for the 2007 fiscal year.Our earnings were strong and reflect our commitment to maintaining underwriting profitability and a solid balance sheet.We continued to see excellent development patterns in our paid and incurred losses, as we released reserve redundancies of $5.8 million in the fourth quarter and $36.5 million for the year, resulting from favorable loss development. “The insurance industry environment is likely to remain challenging in 2008. In response to this difficult environment, which is adversely affecting our efforts to grow our top-line premium, we are focusing our marketing plans on entering new contiguous states, appointing new agencies and working hard to maintain our current agency partnerships while further diversifying our mix of business. At the same time, we continue to concentrate on containing our costs while sustaining our market leadership in customer service as well as sharing resources across our regions and consolidating tactical processes.We believe our continued investment in technology will make it easier to do business with us, reduce our expenses and improve our operating efficiencies.” Mr. Lowe continued, “During the past year we took a number of steps to enhance shareholder value, including buying back approximately 3.7% of our shares outstanding and entering into a definitive agreement to be acquired by EMPLOYERS Holdings, Inc. The purchase price of $12.50 per share represents a premium of approximately 44% over the $8.68 closing share price of our stock on January 9, 2008, and provides an excellent return on the investments of our stockholders.The transaction also gives our agents and underwriters’ access to new geographical territories in the small business workers’ compensation market as well as paper currently rated A- by A.M.
